Exhibit 10.1 RECISSION AGREEMENT This RESCISSION AGREEMENT (this “Agreement”) is dated as of December 7, 2010, between Trim Holding Group, a Nevada corporation (the “Company”), and Allkey Ltd., a United Kingdom registered entity (the “Shareholder”). WHEREAS, the Company and the Shareholder (the “Parties”) entered into that certain Purchase Agreement dated August 6, 2010 (the “Purchase Agreement”) for the purchase Six Million (6,000,000) shares of the common stock of the Company, par value US $0.0001 per share (the “Shares”) and Nine Million (9,000,000) warrants (the “Warrants”); and WHEREAS, the Parties entered into that certain Registration Rights Agreement dated August 6, 2010 (the “Rights Agreement”) for the registration of the Shares and the Warrants; WHEREAS, the Parties have agreed to rescind Purchase Agreement and the Rights Agreement, to return the Shares to the Company and to terminate the Warrants. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: ARTICLE I DEFINITIONS 1.1. Definitions.
